This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CHRISTINA M. SMALLWOOD,

 3          Petitioner-Appellee,

 4 v.                                                                    No. A-1-CA-37266

 5 JESSE P. SOSA,

 6          Respondent-Appellee,

 7 and

 8 STATE OF NEW MEXICO ex rel.,
 9 HUMAN SERVICES DEPARTMENT,

10          Intervenor,

11 and

12 CORINA SIFUENTES-BARRON,

13          Intervenor-Appellant.

14 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
15 Conrad Frederick Perea, District Judge

16 Kelly O’Connell Law Office
17 Kelly S. O’Connell
18 Las Cruces, NM

19 for Appellee Smallwood
 1 Jesse Sosa
 2 Santa Fe, NM

 3 Pro Se Appellee
 4 Sheila Lewis
 5 Santa Fe, NM

 6 for Appellant

 7                            MEMORANDUM OPINION

 8 VIGIL, Judge.

 9   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

10 summary disposition. No memorandum opposing summary reversal has been filed

11 and the time for doing so has expired.

12   {2}   REVERSED.

13   {3}   IT IS SO ORDERED.


14                                          _______________________________
15                                          MICHAEL E. VIGIL, Judge

16 WE CONCUR:



17 ___________________________
18 J. MILES HANISEE, Judge



19 ___________________________
20 EMIL J. KIEHNE, Judge


                                              2